430 F.2d 644
Albert B. SINES, an incompetent, by John Victor Tilly, Guardian of his estate, Appellant,v.UNITED STATES of America, Appellee.
No. 23800.
United States Court of Appeals, Ninth Circuit.
September 1, 1970.

Eugene L. Gartland (argued), Jennings, Gartland & Tilly, San Francisco, Cal., for appellant.
Robert McGrouther, Jr. (argued), Graydon S. Staring, of Lillick, McHose, Wheat, Adams & Charles, Cecil F. Poole, U. S. Atty., John P. Meadowns, West Coast Office Admr. & Shipping, San Francisco, Cal., for appellee.
Before KILKENNY and TRASK, Circuit Judges, and PLUMMER,* District Judge.
PER CURIAM:


1
This is an appeal from a judgment in a suit in admiralty brought against the government by appellant, a merchant seaman injured while employed on a government vessel.


2
The district court found that the government's negligence was a proximate cause of appellant's injury, and that appellant suffered damages in the sum of $74,264. The court further found that appellant's contributory negligence was a proximate cause of his injury and reduced the award by fifty per-cent. Judgment was entered in favor of appellant in the sum of $37,132.


3
Appellant now alleges that the court erred in finding that he was negligent. This is a factual finding which may be disturbed on appeal only if clearly erroneous. Rule 52(a), Fed.R.Civ.P.; Rederi A/B Soya v. SS Grand Grace, 369 F.2d 159, 162-163 (9th Cir. 1966). We hold that the trial court's finding on the record including the depositions was not clearly erroneous.


4
The court's finding that appellant had a reduced work life expectancy was likewise supported by substantial evidence and was not clearly erroneous. Nor did the court err in failing to prepare special findings on damages. The court substantially adopted the proposed findings of fact submitted to it by appellant. Appellant made no motion for a more detailed computation of damages. Although the findings on damages were somewhat vague, there is no doubt as to the propriety of the total amount awarded. See Dwyer v. Socony-Vacuum Oil Co., 276 F.2d 653, 654 (2d Cir. 1960).


5
The judgment is affirmed.



Notes:


*
 The Honorable Raymond E. Plummer, Chief Judge, United States District Court for the District of Alaska, sitting by designation